Opinion by
Cline, J.
On the record presented the. merchandise in question was held properly classifiable as follows: (1) 25 percent of the fresh water chestnuts damaged by decay and unfit for human consumption was held not subject to duty, Huber v. United States (5 Cust. Ct. 59, C. D. 370) followed; (2) dried lily bulbs similar to those the subject of Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372) were held free of duty as crude drugs under paragraph 1669; and (3) apricot, kernels of the same character as- those involved in Abstract 34104 were held dutiable at 3 cents per pound under paragraph 762.